The Court.

(Present, Burke, J. and Bay, J.)
In even-contract all imaginable fairness ought to be observed, especially in the sale of negroes, which are a valuable species of property in this country. It has been decided, often, in ®ur corats, that selling for a sound price, raises, in law, a *326warranty of the soundness of the thing sold ; and if it turns out otherwise, it is a good ground for the action of assutnp sit, to recover back the money paid. Powell, 150. This warranty extends to all faults, known and unknown to the seller ; and although, in general, it principally relates to title and qualifications, and not to longevity, yet, in some cases, it ought to be construed to extend to the latter. For if the negro sold had about him, at the time of sale, the seeds of a disorder generally difficult of cure, and which occasioned his death, it would be unreasonable to. say that the purchaser shall sustain the loss. Though if the disorder had been contracted afterwards, it must be at the risk of the purchaser.
The jury returned a verdict for the plaintiff, deducting the amount of the negro, Stepney.